Appeal by defendant from an amended judgment of the County Court, Suffolk County (Rohl, J.), rendered September 20, 1984, which, after a hear*615ing, revoked her sentence of probation and sentenced her, as a youthful offender, to six months’ imprisonment.
Amended judgment modified, as a matter of discretion in the interest of justice, by vacating the sentence imposed thereon. As so modified, amended judgment affirmed and matter remitted to the County Court, Suffolk County, for resentencing in accordance herewith.
The sentencing court should have secured an updated presentence report before resentencing defendant (see, People v Jackson, 106 AD2d 93; People v Hayes, 101 AD2d 893; People v Cruz, 89 AD2d 569). Accordingly, a remittance for the purpose of obtaining an updated presentence report and for resentencing is necessary. We have considered defendants other contentions and find them to be without merit. Mollen, P. J., Thompson, Niehoff and Eiber, JJ., concur.